UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORED OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02340 MONTGOMERY STREET INCOME SECURITIES, INC. Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2000 Stacey E. Hong, President Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2000 Date of fiscal year end: DECEMBER 31 Date of reporting period: July 1, 2014 - June 30, 2015 ITEM 1. PROXY VOTING RECORD No proxies were received or voted for Montgomery Street Income Securities, Inc. from July 1, 2014 through June 30, 2015. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Montgomery Street Income Securities, Inc. By:/s/ Stacey E. Hong Stacey E. Hong, President and Principal Executive Officer Date:August 14, 2015
